Case: 2:19-cv-01911-MHW-EPD Doc #: 26-1 Filed: 09/19/19 Page: 1 of 2 PAGEID #: 201




                         THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
 JOHN DOE M.B., et al.,                           )     Case No. 2:19-cv-01911
                                                  )
                Plaintiffs,                       )     Judge Michael H. Watson
                                                  )
 v.                                               )     Chief Magistrate Judge Elizabeth P.
                                                  )     Deavers
 THE OHIO STATE UNIVERSITY,                       )
                                                  )
                Defendant.                        )

 [PROPOSED] ORDER GRANTING DEFENDANT THE OHIO STATE UNIVERSITY’S
    UNOPPOSED MOTION TO EXTEND DEADLINE TO MOVE, ANSWER, OR
  OTHERWISE PLEAD TO FIRST AMENDED COMPLAINT PENDING MEDIATION

       Upon review of Defendant The Ohio State University’s Unopposed Motion To Extend

Deadline To Move, Answer, Or Otherwise Plead To First Amended Complaint Pending Mediation,

Doc. __, for good cause shown, IT IS HEREBY ORDERED THAT:

       (1)     The August 26, 2019 Order granting Defendant The Ohio State University’s

Unopposed Motion to Extend Deadlines to Move, Answer, or Otherwise Plead to Complaints

Pending Mediation in the above-captioned action (ECF No. 22) also applies to the First Amended

Complaint filed on September 5, 2019 (ECF No. 23).

       (2)     The deadline to move, answer, or otherwise plead to the First Amended Complaint

in the above-captioned action, which has been consolidated for purposes of mediation with Brian

Garrett, et al. v. The Ohio State University, S.D. Ohio Case No. 2:18-cv-00692, Steve Snyder-Hill,

et al. v. The Ohio State University, S.D. Ohio Case No. 2:18-cv-00736, Michael DiSabato, et al.

v. The Ohio State University, S.D. Ohio Case No. 2:19-cv-02237, Michael Heifferon v. The Ohio

State University, S.D. Ohio Case No. 2:19-cv-02429, Nicholas Nutter, et al. v. The Ohio State

University, S.D. Ohio Case No. 2:19-cv-02462, and John Does 37-66 v. The Ohio State University,

S.D. Ohio Case No. 2:19-cv-03165, is hereby extended during the pendency of mediation until
Case: 2:19-cv-01911-MHW-EPD Doc #: 26-1 Filed: 09/19/19 Page: 2 of 2 PAGEID #: 202




such time as the parties have concluded their mediation efforts and the Court has set a deadline for

Ohio State to respond to the First Amended Complaint.

       IT IS SO ORDERED.


Dated: ___________________            _______________________________________________
                                      ELIZABETH P. DEAVERS, MAGISTRATE JUDGE
                                      UNITED STATES DISTRICT COURT




                                                 2
